Name: 94/468/EC: Commission Decision of 8 July 1994 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community
 Type: Decision_ENTSCHEID
 Subject Matter: international law;  fisheries;  technology and technical regulations
 Date Published: 1994-07-29

 Avis juridique important|31994D046894/468/EC: Commission Decision of 8 July 1994 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community Official Journal L 194 , 29/07/1994 P. 0082 - 0084 Finnish special edition: Chapter 4 Volume 6 P. 0117 Swedish special edition: Chapter 4 Volume 6 P. 0117 COMMISSION DECISION of 8 July 1994 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (94/468/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 3919/92 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (3), as last amended by Regulation (EC) No 3410/93 (4), and in particular Article 3 thereof, Whereas authorities of the Member States concerned have applied for the information in the list provided for in Article 9 (3) (b) of Regulation (EEC) No 3094/86 to be amended; whereas the said authorities have provided all the information supporting their applications pursuant to Article 3 of Regulation (EEC) No 55/87; whereas it has been found that the information complies with the requirements and whereas, therefore, the information in the list annexed to the Regulation should be amended, HAS ADOPTED THIS DECISION: Article 1 The information in the list annexed to Regulation (EEC) No 55/87 is amended as shown in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 July 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 397, 31. 12. 1992, p. 1. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) OJ No L 310, 14. 12. 1993, p. 27. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO MatrÃ ­cula y folio Nombre del barco Indicativo de llamada de radio Puerto base Potencia del motor (kW) Havnekendingsbogstaver og -nummer Fartoejets navn Radiokaldesignal Registreringshavn Maskineffekt (kW) AEussere Identifizierungskennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen Motorstaerke (kW) Exoterika stoicheia kai arithmoi anagnorisis Onoma skafoys Arithmos klisis asyrmatoy Limenas niologisis Ischys kinitiros (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) NumÃ ©ro d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motorvermogen (kW) IdentificaÃ §ao externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) 1 2 3 4 5 A. Datos que se retiran de la lista - Oplysninger, der skal slettes i listen - Aus der Liste herauszunehmende Angaben - Stoicheia poy diagrafontai apo ton katalogo - Information to be deleted from the list - Renseignements Ã retirer de la liste - Dati da togliere dall'elenco - Inlichtingen te schrappen uit de lijst - InformaÃ §Ã µes a retirar da lista ALEMANIA / TYSKLAND / DEUTSCHLAND / GERMANIA / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ACC 6 Uranus DCCA Accumersiel 175 CUX 3 Seestern DFJO Cuxhaven 130 GRE 8 Nordsee II DCVF Greetsiel 146 HF 552 Kamerun DGWK Hamburg 176 NG 6 Hoop op Zegen DMFP Greetsiel 220 ST 30 Fabian DJMP Toenning 213 DINAMARCA / DANMARK / DAENEMARK / DANIA / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA RI 78 Lasse Stensberg OXUM Hvide Sande 125 RI 175 Connie Vibther OWNQ Hvide Sande 220 T 1 Sakki OUOL Hanstholm 169 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / KATO CHORES / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS BR 24 Miranda Oostburg-Breskens 134 HD 57 Elvera Den Helder 221 OL 6 Jacoba Dongeradeel 134 SL 37 Eems Stellendam 134 ST 21 Annigje Geesje Staveren 132 UK 285 Janne Marie Urk 115 WR 29 Waddenzee Wieringen 221 WR 102 Limanda Wieringen 118 WR 244 Texelstroom Wieringen 174 FRANCIA / FRANKRIG / FRANKREICH / GALLIA / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANÃ A DK 341077 L Nautilus FP 7466 Dunkerque 55 DK 659450 Y Ã ric Marie Ange FU 4888 Dunkerque 182 B. Datos que se aÃ ±aden a la lista - Oplysninger, der skal anfoeres i listen - In die Liste hinzuzufuegende Angaben - Stoicheia poy prostithentai ston katalogo - Information to be added to the list - Renseignements Ã ajouter Ã la liste - Dati da aggiungere all'elenco - Inlichtingen toe te voegen aan de lijst - InformaÃ §Ã µes a aditar Ã lista ALEMANIA / TYSKLAND / DEUTSCHLAND / GERMANIA / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ACC 6 Godenwind DCCA Accumersiel 175 CUX 3 Fortuna DJEN Cuxhaven 130 GRE 8 Sperber DCVF Greetsiel 146 HOO 54 Fabian DJMP Hooksiel 214 NEU 233 Jan Van Gent DGWK Neuharlingersiel 176 NG 6 Hoop op Zegen DMFP Emden 220 DINAMARCA / DANMARK / DAENEMARK / DANIA / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA E 385 Bianca OXRV Esbjerg 125 R 75 Connie Vinther OWNQ Hvide Sande 220 RI 78 Lasse Stensberg XP 5820 Hvide Sande 196 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / KATO CHORES / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS KW 72 Tina Adriana Katwijk 221 UK 185 Janne Marie Urk 15 UQ 15 Robert Klaas Usquert 132 WR 29 Laurina Ariette Wieringen 221 WR 102 Limanda Wieringen 221 WR 160 Barents-Zee PCZG Wieringen 220 WR 210 Ex Mare Gratia Wieringen 134 WR 244 Texelstroom PHXZ Wieringen 220 ZK 34 Eems Ulrum-Zoutkamp 134 ZK 8 Bjorn Ulrum-Zoutkamp 134 ZK 24 De Soltcamp Ulrum-Zoutkamp 0 ZK 40 Morgenster Ulrum-Zoutkamp 221 FRANCIA / FRANKRIG / FRANKREICH / GALLIA / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANÃ A DK 659450 Y Daisy FU 4888 Dunkerque 182 DK 780634 R Schooner FQQI Dunkerque 220